Title: Thomas Jefferson to Patrick Gibson, 25 June 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello June 25. 19.
          
          The term now approaching for the payment of my note to Th: J. Randolph for 1000.D. in the bank US. and other calls having obliged me to draw a part of the money left in your hands for that object I have taken a review of our transactions, as far as known to me, since the date of May 11. when the balance was 493.08 D in your favor, in order to see what sum is wanting to accomplish that note. it seems as follows.
          
            
              
              
              
              D
              
              
            
            
              May 11. 
              Balance in your favor
              493
              .08
               May 20. 
              Note to Th:J.R. in bk US.
               989
              .33
            
            
              
              Order in favor of 
              E. Bacon
              150
              .
              
              do to W.C.N. Farm’s bk
              2000
              .
            
            
              
              
              Lietch
              112
              .
              
              do
              968
              
            
            
              
              curtail of Virga bank
              190
              .
              
              16. Barrels flour, say
              96
              
            
            
              
              Order in favr 
                Vaughan
              800
              .
              
              abt 3000. ℔ tobo say
              150
              
            
            
              
              
              Leroy & Bayard
              432
              .25
              
               balance in favr Th:J. supposd 
               860 
               .79 
            
            
              
              
              Darmsdat
              165
              .21
              
            
            
              
              
              Lietch
              1000
              .
              
            
            
              
              
              
               4203  
              .33
              
              
              
              
            
            
              
              balance in favr Th:J. supposd
              860
              .79
              
            
            
              
              
              
              4203
              .33
              
              4203
              .33
            
          
          to supply a sufficient sum for the note messrs T. E. Randolph & Colclaser my mill tenants have promised me solemnly to deliver to you in Richmond 50. Bar. flour by the 3d of July. should mr Yancey have found an encoraging price in Lynchburg for the 3000. ℔ of tobo & sold it there instead of sending it down (which however I do not suppose) the note will still be covered. they owe me moreover a cash balance of about 600.D. which I am pressing them much to pay immediately into your hands. they have it to collect from good hands as they assure me, and that they will pay it of their first collections. I am the more anxious for this as I shall be obliged to draw on you in favor of mr Lietch for about 160. or 170. Dol. before I set out to Bedford, which will be within a fortnight, and that soon after my arrival there I have a debt of about 290.D. to pay, for which they will certainly replenish you before that, and should Yancey have sold the remainder of the tobacco in Bedford the proceeds will be applied to the diminution of that debt. aware of the pressure of the times I shall be cautious of drawing on you in advance, and if forced at any time, it shall be for short periods.
          I salute you with great affection and respect:
          
            Th: Jefferson
          
         